EXHIBIT 10.3

OCCIDENTAL PETROLEUM CORPORATION

2005 LONG-TERM INCENTIVE PLAN

LONG-TERM INCENTIVE AWARD AGREEMENT

(Equity-based, Cash-Settled Award)

GRANTEE:

[Name]

DATE OF GRANT:

July 18, 2007

LONG-TERM INCENTIVE UNITS:

_____________

VESTING DATE

__________ Long-Term Incentive Units on July 17, 2008

SCHEDULE:

__________ Long-Term Incentive Units on July 17, 2009

 

__________ Long-Term Incentive Units on July 17, 2010

THIS AGREEMENT is made as of the Date of Grant between OCCIDENTAL PETROLEUM
CORPORATION, a Delaware corporation (“Occidental”) and, with its subsidiaries,
(the “Company”), and Grantee.

1.         GRANT OF LONG-TERM INCENTIVE AWARD. In accordance with this Agreement
and the Occidental Petroleum Corporation 2005 Long-Term Incentive Plan, as the
same may be amended from time to time (the “Plan”), Occidental grants to the
Grantee as of the Date of Grant, the number of Long-Term Incentive Units (“LTI
Units”) set forth above, subject to adjustment under the Plan and Section 6 of
this Agreement. A LTI Unit represents the right to receive in cash, upon
vesting, as set forth in Section 3, the Long-Term Incentive Value of one share
of Occidental Common Stock, $0.20 par value (the “Common Stock”). LTI Units are
not Common Shares and have no voting rights or, except as stated in Section 5,
dividend rights. “Long-Term Incentive Value” means the last reported sale price
of a share of Common Stock on the New York Stock Exchange Composite Transactions
on the applicable Vesting Date or Change of Control Event.

2.         RESTRICTIONS ON TRANSFER. Neither this Agreement nor any right to
receive cash pursuant to this Agreement may be transferred or assigned by the
Grantee other than (i) to a beneficiary designated on a form approved by the
Company (if permitted by local law), by will or, if the Grantee dies without
designating a beneficiary of a valid will, by the laws of descent and
distribution, or (ii) pursuant to a domestic relations order, if applicable, (if
approved or ratified by the Administrator).

3.         VESTING AND FORFEITURE OF LONG-TERM INCENTIVE AWARD. (a) The Grantee
must remain in the continuous employ of the Company through the applicable
Vesting Date to receive payment of this award in the number of LTI Units shown
for such Vesting Date. The continuous employment of the Grantee will not be
deemed to have been interrupted by reason of the transfer of the Grantee’s
employment among the Company and its affiliates or an approved leave of absence.
However, if, prior to any Vesting Date, the Grantee becomes permanently disabled
while in the employ of the Company, retires with the consent of the Company, or
terminates employment for the convenience of the Company (each of the foregoing,
a “Forfeiture Event”), then the number of unvested LTI Units will be reduced on
a pro rata basis based upon the number of days remaining until the final Vesting
Date following the date of the Forfeiture Event. If the Grantee terminates
employment voluntarily or is terminated for cause before any Vesting Date, then
this Agreement will terminate automatically on the date



of Grantee’s termination and Grantee shall forfeit the right to receive any
unvested LTI Units. If the Grantee dies while in the employ of the Company
before any Vesting Date, all of the unvested LTI Units will vest as of the date
of death and become immediately payable.

(b)       If a Change in Control Event occurs prior to the last Vesting Schedule
Date, all unvested LTI Units shall immediately vest and become nonforfeitable
unless, prior to the occurrence of the Change in Control Event, the
Administrator, as provided in Section 7.1 of the Plan, determines that such
Event will not accelerate vesting of any of these LTI Units. Any such
determination by the Administrator is binding on the Grantee.

4.         PAYMENT OF AWARDS. Payment of the Long-Term Incentive Value for each
LTI Unit, as adjusted pursuant to Sections 3 and 6 of this Agreement, will be
settled in cash only. Payment will be made to the Grantee as promptly as
practicable after the applicable Vesting Schedule Date, date of death or the
Change in Control Event, as the case may be.

5.         CREDITING AND PAYMENT OF DIVIDEND EQUIVALENTS. With respect to the
number of LTI Units listed above, the Grantee will be credited on the books and
records of Occidental with an amount (the “Dividend Equivalent”) equal to the
amount per share of any cash dividends declared by the Board on the outstanding
Common Shares as and when declared during the period beginning on the Date of
Grant and ending, with respect to any portion of the LTI Units covered by this
Agreement, on the date on which the Grantee's right to receive such portion
becomes nonforfeitable, or, if earlier, the date on which the Grantee forfeits
the right to receive such portion. Occidental will pay in cash to the Grantee an
amount equal to the Dividend Equivalents credited to such Grantee as promptly as
may be practicable after the Grantee has been credited with a Dividend
Equivalent.

6.         ADJUSTMENTS. The number of LTI Units covered by this Grant may be
adjusted as the Administrator determines, pursuant to Section 7.2 of the Plan,
in order to prevent dilution or expansion of the Grantee’s rights under these
Terms and Conditions as a result of events such as stock dividends, stock
splits, or other change in the capital structure of Occidental, or any merger,
consolidation, spin-off, liquidation or other corporate transaction or event
having a similar effect. If any such adjustment occurs, the Company will give
the Grantee written notice of the adjustment containing an explanation of the
nature of the adjustment.

7.         NO EMPLOYMENT CONTRACT. Nothing in this Agreement confers upon the
Grantee any right with respect to continued employment by the Company, nor
limits in any manner the right of the Company to terminate the employment or
adjust the compensation of the Grantee.

8.         TAXES AND WITHHOLDING. The Grantee is responsible for any federal,
state, local or foreign tax, including income tax, social insurance, payroll
tax, payment on account or other tax-related withholding with respect to this
Long-Term Incentive Award. If the Company must withhold any tax in connection
with granting or vesting of this Long-Term Incentive Award, the Grantee by
acknowledging this Agreement agrees that, so long as the Grantee is an employee
of the Company for tax purposes, all or any part of any such withholding
obligation shall be deducted first from the cash payable pursuant to this
Long-Term Incentive award and, if not sufficient, from the Grantee’s wages or
other cash compensation. The Grantee shall pay to the Company any amount that
cannot be satisfied by the means previously described.

9.         COMPLIANCE WITH LAW. The Company will make reasonable efforts to
comply with all federal, state and foreign laws applicable to awards of this
type.

2



10.       RELATION TO OTHER BENEFITS. The benefits received by the Grantee under
this Agreement will not be taken into account in determining any benefits to
which the Grantee may be entitled under any profit sharing, retirement or other
benefit or compensation plan maintained by the Company, including the amount of
any life insurance coverage available to any beneficiary of the Grantee under
any life insurance plan covering employees of the Company. Additionally, this
Long-Term Incentive Award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses or long-service awards. The grant of this Long-Term Incentive Award does
not create any contractual or other right to receive future grants of Long-Term
Incentive Awards or benefits in lieu of Long-Term Incentive Awards, even if
Grantee has a history of receiving Long-Term Incentive Awards or other cash or
stock awards.

11.       AMENDMENTS. The Plan may be modified, amended, suspended or terminated
by the Company at any time, as provided in the Plan. Any amendment to the Plan
will be deemed to be an amendment to this Agreement to the extent it is
applicable to this Agreement; however, no amendment will adversely affect the
rights of the Grantee under this Agreement without the Grantee's consent.

12.       SEVERABILITY. If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, the invalidated
provisions shall be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.

13.       RELATION TO PLAN; INTERPRETATION. This Agreement is subject to the
terms and conditions of the Plan. In the event of any inconsistent provisions
between this Agreement and the Plan, the provisions of the Plan control.
Capitalized terms used in this Agreement without definition have the meanings
assigned to them in the Plan. References to Sections are to Sections of this
Agreement unless otherwise noted.

14.       SUCCESSORS AND ASSIGNS. Subject to Sections 2 and 4, the provisions of
this Agreement shall be for the benefit of, and be binding upon, the successors,
administrators, heirs, legal representatives and assigns of the Grantee, and the
successors and assigns of the Company.

15.       GOVERNING LAW. The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.

16.       PRIVACY RIGHTS. By accepting this award, the Grantee explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan. The Company holds, or may receive from any agent designated by the
Company, certain personal information about the Grantee, including, but not
limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in Occidental,
details of this Long-Term Incentive Award or any other entitlement to cash or
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
the Grantee’s favor, for the purpose of implementing, administering and

3



managing the Plan, including complying with applicable tax and securities laws
(“Data”). Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan. These recipients may
be located in the Grantee’s country or elsewhere, and may have different data
privacy laws and protections than the Grantee’s country. By accepting this
Agreement, the Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes
described above. The Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the Administrator in writing. Refusing or
withdrawing consent may affect the Grantee’s ability to participate in the Plan.

17.       ELECTRONIC DELIVERY. The Company may, in its sole discretion, decide
to deliver any documents related to this Long-Term Incentive Award granted under
the Plan or future awards that may be granted under the Plan (if any) by
electronic means or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

18.       GRANTEE’S REPRESENTATIONS AND RELEASES. By accepting this award, the
Grantee acknowledges that the Grantee has read this Agreement and understands
that (i) the grant of this Long-Term Incentive Award is made voluntarily by
Occidental in its discretion with no liability on the part of any of its direct
or indirect subsidiaries and that, if the Grantee is not an employee of
Occidental, the Grantee is not, and will not be considered, an employee of
Occidental but the Grantee is a third party (employee of a subsidiary) to whom
this Long-Term Incentive Award is granted; (ii) the Grantee’s participation in
the Plan is voluntary; (iii) the future amount of any cash payment pursuant to
this Long-Term Incentive Award cannot be predicted and Occidental does not
assume liability in the event this Long-Term Incentive Award has no value in the
future; and (iv) subject to the terms of any tax equalization agreement between
the Grantee and the entity employing the Grantee, the Grantee will be solely
responsible for the payment or nonpayment of taxes imposed or threatened to be
imposed by any authority of any jurisdiction.

In consideration of the grant of this Long-Term Incentive Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Long-Term Incentive Award or diminution in value of this Long-Term Incentive
Award resulting from termination of the Grantee’s employment by the Company (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Grantee irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Agreement, the Grantee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim.

19.       COMPLIANCE WITH SECTION 409A OF THE CODE. Notwithstanding anything to
the contrary contained in this Agreement, to the extent that the Board
determines that the Plan or this award is subject to Section 409A of the Code
and fails to comply with the requirements of Section 409A of the Code, the Board
reserves the right (without any obligation to do so) to amend or terminate the
Plan and/or amend, restructure, terminate or replace this award in order to
cause this award to either not be subject to Section 409A of the Code or to
comply with the applicable provisions of such section.

4



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate.

OCCIDENTAL PETROLEUM CORPORATION

By:

 

The undersigned Grantee hereby accepts this Long-Term Incentive Award, subject
to the terms and conditions of the Plan and the terms and conditions set forth
in this Agreement.

 

Grantee

Date:

 

5